Citation Nr: 0734620	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for stroke, transient 
ischemic attacks from blood clots in service. 

2. Entitlement to service connection for residuals of left 
knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1983 and from April 1986 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge, in August 2007; a transcript of the hearing is 
associated with the claims file.  

The issue of entitlement to service connection for residuals 
of left knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Stroke, transient ischemic attacks from blood clots was 
not present in service, manifested within one year of the 
veteran's discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSION OF LAW

Stroke, transient ischemic attacks from blood clots was not 
incurred in or aggravated by the veteran's active duty 
military service nor may it be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in September 2004 and 
November 2004, prior to the initial unfavorable AOJ decision 
issued in March 2005.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in September 2004 and November 2004 informed the veteran of 
the type of evidence necessary to establish service 
connection; how VA would assist him in developing his claim; 
and his and VA's obligations in providing such evidence for 
consideration; and requested that he send to VA any evidence 
in his possession that pertains to the claim.  Thus, as a 
fully VCAA compliant notice was sent to the veteran prior to 
the initial adjudication of the claim, to decide the appeal 
would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the veteran was sent notice of the 
evidence necessary to establish entitlement to an initial 
rating or to establish an effective date for the disability 
on appeal in March 2006.  Despite the inadequate timing of 
the notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, and an April 2006 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

Additionally, the veteran was afforded a VA examination in 
April 2006 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including brain thrombosis, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that he currently suffers stroke or 
transient ischemic attacks (TIA) as a result of blood clots 
he experienced in service.  Therefore, he contends that he is 
entitled to service connection for stroke, transient ischemic 
attacks.

The veteran's service medical records demonstrate that the 
veteran was hospitalized with suspected deep vein thrombosis 
(DVT) in June 1994.  However, the diagnosis was not 
confirmed, and after two days of treatment records state case 
closed with regard to the veteran's DVT and service medical 
records, to include the veteran's service separation 
examination, contain no other note regarding DVT or any 
possible residuals subsequent to the initial treatment.

Post-service VA treatment records show that the veteran has 
received treatment for symptoms of stroke or transient 
ischemic attacks.  A September 2003 record shows complaints 
of numbness on the right side of the face that began nine 
months before over the entire right side of face, and that 
had been reduced to just the ophthalmic branch of the 
trigeminal nerve.  An October 2003 record comments that the 
veteran has possible stroke or transient ischemic attacks.  A 
November 2003 MRI shows mid-parietal microinfarct and mild 
ventricular asymmetry.  A May 2004 record shows numbness 
accompanied by pain in the right side of the face with 
blackout on the right eye and also indicates that a transient 
ischemic attack is a more likely cause than seizures.  A 
history of pain and numbness on the right and left sides of 
the face is noted in a December 2004 record.  A January 2005 
record also indicates that stroke or transient ischemic 
attacks or seizures are the possible causes of the veteran's 
symptoms.  However, a June 2005 MRI was normal except for a 
rounded sign apex left orbit, and a June 2005 treatment 
record states that treatment for stroke or transient ischemic 
attacks had not really changed the frequency or severity of 
the spells.  The record also proposes that the episodes may 
represent a migraine phenomenon.  No medical evidence of 
record contains a definitive diagnosis or explanation for the 
veteran's symptoms. 

The report from an April 2006 examination of veins and 
arteries indicates that the veteran likely did not have a 
blood clot in service, but more likely an episode of 
gout.  The examiner also stated that regardless, a blood clot 
on the left leg would not have had any relationship to his 
concern of transient ischemic attacks in 2003, which is now 
actually thought to be a migraine phenomenon.  Further, he 
stated that the only way a blood clot in the leg region could 
have any effect on his brain would be if he had an atrial or 
ventricular septal defect in his heart, though a blood clot 
in the region around his ankle would most likely be 
superficial, which would not make it a part of his systemic 
circulation anyway. 

At the April 2006 neurological examination, the examiner 
indicates that there is no abnormality of the cranial nerve 
and that there is normal muscle mass, tone, strength, 
station, gait, and coordination.  He states that there is no 
evidence that the patient has stroke or transient ischemic 
attacks, cerebrovascular disease, or that he had a stroke.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
stroke, transient ischemic attacks.  The Board first 
considered whether service connection is warranted for 
stroke, transient ischemic attacks on a presumptive basis.  
However, the record fails to show that the veteran manifested 
brain thrombosis to a degree of 10 percent within one year 
following his service discharge in November 1995.  As such, 
presumptive service connection is not warranted for stroke, 
transient ischemic attacks.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for stroke, transient ischemic attacks on a direct 
basis.  However, the Board finds that there is no competent 
medical evidence that the veteran has a current disorder of 
strokes or transient ischemic attacks, or any other 
cerebrovascular disorder.  Specifically, the April 2006 VA 
neurological examiner stated that there is no evidence that 
the patient has stroke or transient ischemic attacks, 
cerebrovascular disease, or that he had a stroke.  
Additionally, the April 2006 VA vein and artery examination 
report indicates that the blood clot in service was must 
likely an episode of gout, and that even if it were a blood 
clot on the left leg, there would not have had any 
relationship to the veteran's concern of transient ischemic 
attacks in 2003, which is now actually thought to a migraine 
phenomenon.

Thus, the only evidence of record that the veteran currently 
has strokes or transient ischemic attacks is his own 
statements.  This is not competent evidence since laypersons 
are not qualified to render an opinion concerning medical 
diagnosis.  Laypersons are competent to speak to symptomology 
when the symptoms are readily observable.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Therefore, the Board concludes that there is no current 
diagnosis of stroke, transient ischemic attacks.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Further, should the 
veteran have had a current diagnosis of stroke, transient 
ischemic attacks, the April 2006 vein and artery VA examiner 
stated that a blood clot on the left leg would not have had 
any relationship to the veteran's concern of stroke, 
transient ischemic attacks in 2003.  Therefore, the Board 
determines that service connection for stroke, transient 
ischemic attacks is not warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for stroke, transient ischemic attacks.  
Therefore, his claim must be denied.  

ORDER

Entitlement to service connection for stroke, transient 
ischemic attacks as a result of blood clots is denied.


REMAND

The veteran contends that he injured his left knee stepping 
out of a five-ton truck in full gear in the early 1980s while 
on active duty for training with the Army Reserve.  The Board 
determines that a remand is necessary for additional 
development of the record.

The Board observes that the RO denied service connection 
because an injury to his left knee was not shown during 
either active service or reserve status.  However, at his 
August 2007 hearing the veteran indicated that he had 
received private treatment for a left knee injury in 1983 or 
1984.  Records of this treatment are not associated with the 
claims file, but the veteran has indicated he can provide 
them.  Therefore, the Board determines that the veteran 
should be invited to submit these records or an authorization 
for release of these records to VA to allow VA to request 
them.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be invited to submit 
records of treatment for his left knee 
injury in 1983 or 1984.  If he cannot 
submit the records, he should be 
requested to complete a VA Form 21-
4142, Authorization and Consent to 
Release Information, to allow VA to 
attempt to obtain these outstanding, 
relevant records. 

2.	If, and only if, additional records 
indicating a left knee injury during 
active duty or reserve duty are 
submitted, the veteran should be 
scheduled for a VA examination to 
determine the existence and etiology of 
a current left knee disorder.  The 
examiner should review the claims file 
and note such review in the report. 

Upon a finding that the veteran has a 
current left knee disorder, the 
examiner should state an opinion as to 
whether or not the veteran's current 
left knee disorder is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) etiologically 
related to his active service or a 
period of active duty for training with 
the  Army Reserve and state a rationale 
for such opinion. 
 
3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, to 
include all evidence received since the 
July 2006 supplemental statement of the 
case.  If the claim remains denied, the 
veteran and his representative should 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


